Case 1:20-cr-01223-JCH Document 1 Filed 04/25/19 Page 1of 3

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT CORT FILED

 

 

for the ALBUGS ATES D
District of New Mexico UQuER RQUE STRICT Coury
United States of America ) A PR 9 MEXIC
v. ) 8 20}
023 J
| ) Case No. IO hayl Mit oy
Yessica GUTIERREZ ELL . ELFER
)
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of 4/24/2019 in the county of Bernalillo in the
District of New Mexico _, the defendant(s) violated:

 

Code Section Offense Description

21 U.S.C. 841(a) (1) and (b) (1) (A) Possession w/ Intent to Distribute 500
Grams and More of a Mixture and
Substance Containing a Detectable Amount
of Methamphetamine

18 U.S.C. 924 ({(c) Possession of a Firearm in Furtherance
of a Drug Trafficking Crime.

This criminal complaint is based on these facts:

Please See Attached Affidavit.

Continued on the attached sheet. .

doy
tes C08 ch
( Conti eset
Larry Pa Oja, Special Agent, DEA

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 4/25/2019 Vie. [Dyrohage—

Judge's signature

City and state: Albuquerque, NM U.S. Magistrate Judge Karen a Molzen

Printed name and litle

 

 

 
Case 1:20-cr-01223-JCH Document 1 Filed 04/25/19 Page 2 of 3

AFFIDAVIT

I, Larry Pantoja, Special Agent of the Drug Enforcement Administration (DEA), being duly
sworn, depose and state:

Iam a Special Agent (SA) of the Drug Enforcement Administration and have been so
employed since October 2015. I am currently assigned to the DEA Albuquerque District Office,
specifically assigned to investigate federal drug offenses. I am a law enforcement officer of the
United States within the meaning of Title 18, United States Code Section 2510(7), who is
empowered to conduct investigations of, and make arrests for, offenses in Title 18 and Title 21 of
the United States Code. My experience as a Special Agent includes, but is not limited to,
conducting surveillance, interviewing witnesses, debriefing defendants, writing affidavits for and
executing search warrants, and working with undercover agents and informants. I have received
training in and have experience in the investigation of violations of the federal drug and money
laundering laws, including the offenses listed below. As a result, I am familiar with matters
including, but not limited to, the means and methods used by persons and drug trafficking
organizations (“DTOs’) to purchase, transport, store, and distribute drugs and to hide profits
generated from those transactions.

The facts set forth in this affidavit are known to me as a result of my investigation and
interviews with other agents and law enforcement officers. These are not all the facts known to me
throughout the course of this investigation, but rather only those that are essential to establish
probable cause for charging a complaint against Yessica GUTIERREZ for the federal violations
listed herein.

This Affidavit is made in support of the issuance of a Criminal Complaint charging Yessica
GUTIERREZ with a violation of Title 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), that being Possession
with Intent to Distribute 500 Grams and More of a Mixture and Substance Containing a Detectable
Amount of Methamphetamine; and a violation of Title 18 U.S.C. § 924(c), that being Possession of
a Firearm in Furtherance of a Drug Trafficking Crime.

PROBABLE CAUSE

On April 24, 2019, at approximately 4:36 p.m., law enforcement agents/officers executed a
Federal search warrant at the residence located at 709 Cromwell Avenue SW, Unit #A,
Albuquerque, New Mexico. GUTIERREZ was located there and arrested at that time. No other
people were found inside the residence.

A search of the residence located over 500 grams of a crystal-like substance found in two
containers within GUTIERREZ’s bedroom. Agents later field-tested the crystal-like substances,
both of which tested positive for the presence of methamphetamine. The total weight of suspected
methamphetamine discovered within the bedroom was approximately 652 gross grams (including
packaging). In my training and experience this amount is not consistent with personal use and is
consistent with distribution.

 
Case 1:20-cr-01223-JCH Document 1 Filed 04/25/19 Page 3 of 3

Within the residence, Agents also located documents and other items indicating
GUTIERREZ resides at 709 Cromwell Avenue SW, Unit #A, Albuquerque, New Mexico.

Agents also seized a Springfield XD-40, .40 caliber pistol with a loaded magazine
containing four (4) .40 caliber cartridges. This pistol was found under GUTIERREZ’s bedroom
mattress. I know that drug traffickers keep small firearms, such as a pistol, close by in order to
guard against theft/robbery from other drug traffickers. Firearms are common tools of the drug
trafficking trade.

An Arsenal 7.62x39 caliber semi-automatic rifle was also located in the living room area of
GUTIERREZ’s residence. Also located were: one cellular telephone, digital scales, detailed drug
ledgers, money wire transfer receipts, and packaging material. In my training and experience, it is
common for individuals involved in drug trafficking to utilize multiple scales and packaging
material to prepare illegal drugs for distribution.

Contained within the ledgers, agents discovered a handwritten document that contained
numbered items which included: #6 Don’t keep work in your house can’t eat where you shit; #10

Never talk on the phone about business; #22 Keep scale and hands clean; #44 Get a gun; #45 Learn
to shoot learn to control a gun.

Based on my training and experience, both the Springfield XD-40 and the Arsenal semi-
automatic rifle appear to be in operable condition.

Based on the aforementioned information, there is probable cause to believe that Yessica
GUTIERREZ, on April 24, 2019, committed a violation of Title 21 U.S.C. §§ 841(a)(1) and
(b)(1)(A), that being Possession with Intent to Distribute 500 Grams and More of a Mixture and
Substance Containing a Detectable Amount of Methamphetamine; and a violation of Title 18
U.S.C. § 924 (c), that being Possession of a Firearm in Furtherance of a Drug Trafficking Crime.

All of these events occurred in Bernalillo County, in the District of New Mexico.

I declare under the penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

fs Wo seit Agen opt
rug Enfofcement Administration

Sworn before me on this the 25th day of April, 2019

Lo bombay?

The Honorable Karen B. Molzén
United States Magistrate Judge

 

 
